Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 08, 2021

The Court of Appeals hereby passes the following order:

A21A1609. DEREK LEE THOMAS v. BARNES LAND AND INVESTMENTS,
    LLC et al.

      On October 9, 2020, the trial court issued an order granting summary judgment
to the defendants on the basis that all of the claims of the plaintiff, Derek Lee
Thomas, were barred by res judicata and collateral estoppel. Thomas filed this appeal
on March 7, 2021. The defendants have filed a motion to dismiss, asserting that the
appeal is untimely.
      A notice of appeal must be filed within 30 days of entry of the trial court
judgment or order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Thomas
filed his appeal 149 days after the trial court entered its order. Therefore, the appeal
is untimely. Accordingly, the motion to dismiss is hereby GRANTED, and this appeal
is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.